DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 30 March 2022 has been entered.  Claims 1-4, 6, 8-13 and 15-17 remain pending in the application.  Claims 1, 3, 4, 6, 9, and 11-13 have been amended, claims 16 and 17 have been newly added, and claims 5, 7 and 14 have been canceled.  Paragraphs [0040], [0041], [0096] and [0149] of the specification have also been amended.
Applicants’ amendments to paragraphs [0040], [0041], [0096] and [0149], described on pg. 7 of the reply, have addressed the informalities described on pg. 3 of the action.  The examiner further agrees with the applicants’ explanation relative to the difference between the two lateral accelerations, one based on the sensor 110, and one derived by the AVM module 140, and thus withdraws the objection relative to paragraph [0119].  Accordingly, the objections to the specification have been withdrawn.
With regard to the Examiner’s claim interpretation (on pg. 3-5 of the action) the applicant has amended claim 1 to add “a driver assistance system comprising” to the  “at least one module configured to ...“ recitation and added limitations reciting that “wherein the at least one module comprises ... an Around View Monitor .... or a Global Positioning System ... module.”  Applicants amendment adding “a driver assistance system” does not negate the 35 U.S.C. 112(f) interpretation.  Further, the additional limitation warrants further grounds for rejection under 35 U.S.C. 112(a) and (b), see discussion below.  Accordingly, the interpretation under 35 U.S.C. 112(f) is maintained and new rejections issued under 35 U.S.C. 112(a) and (b).
Applicants’ amendments to claims 1 and 9 added the limitations “determine a failure of at least one of the dynamics sensors by using a plurality of Kalman filters“ and “determine driving information corresponding to the driving model based on sensor data obtained from at least one of the dynamic sensors which is not broken.”  Applicant has further amended claims 6 and 13 to recite the limitation “the controller is configured to determine the reference value based on the sensor data obtained from at least one of the dynamics sensors which is not broken by using machine learning model trained by the sensor data.”  With respect to Applicants’ arguments, on pgs. 8-10 relative to the 35 U.S.C. 102 rejection of the claims, the Examiner agrees that Jiang alone does not teach the newly-amended limitations, though the claims do necessitate the consideration of new grounds of rejection.  Upon further consideration, new grounds of rejection are made in view of (a) Jiang, Kim and Diesel (claims 1-4 and 9-12); (b) Jiang, Kim, Diesel and Salgueiro (claims 6 and 13); and (c) Jiang, Kim, Diesel and Zeng claims 6 and 13, under 35 U.S.C. 103, as discussed below.
Applicants’ arguments, on pgs. 9-11 of the reply, with respect to the 35 U.S.C. 103 rejections of claims 8 and 15 have been considered but are moot because the arrangement of the claimed subject matter has been modified.  Upon further consideration, a new ground of rejection is made in view of Jiang, Kim, Diesel and Appleman under 35 U.S.C. 103, as discussed below.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a driver assistance system comprising at least one module configured to ... “ in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the specification does not disclose or describe a "driver assistance" system (recited in claims 1 and 9) nor does the specification describe whether the driver assistance system is part of the controller.  As such, the limitation “a driver assistance system comprising…” in claims 1 and 9 is new matter.  

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitation “a driver assistance system comprising at least one module configured to ... ,” in claim 1, invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, it is unclear whether the "driver assistance" system is part of the controller. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2019/0064823 to Jiang et al. (hereafter Jiang) in view of U.S. Patent Publication Number 2020/0211393 to Kim et al. (hereafter Kim) and further in view of U.S. Patent Publication Number 2002/0109628 to Diesel.
As per claim 1, Jiang teaches: a vehicle (see at least Jiang, Fig. 1, showing vehicle 10) comprising: 
a driver assistance system comprising at least one module (see at least Jiang, [0041] disclosing a perception module 150; [0028] disclosing an on-board GPS tracking device, a navigation system … and includes HMI controller 142; and [0038] data inputs to the perception model 150 include position data from the GPS tracking device ) configured to
determine a driving model of the vehicle, wherein the at least one module comprises at least one of an Around View Monitor (AVM) module or a Global Positioning System (GPS) module (see at least Jiang, [0038]; [0040] and [0041] disclosing perception module 150 configured to monitor vehicle position, vehicle dynamic states and the spatial environment proximate to the vehicle; [0041] disclosing input to perception module includes spatial environmental data including cameras <Fig. 2, 216 cameras> module includes position; [0028] disclosing an on-board GPS tracking device, a navigation system … and includes HMI controller 142; and [0041] disclosing GPS tracking device 212);
dynamics sensors comprising an inertial sensor and a wheel speed sensor (see at least Jiang, Fig. 1 and [0041] disclosing in-vehicle sensors 212; [0022] disclosing inertial sensor; [0041] and Fig. 2, wheel speed sensors 212); and
a controller (see at least Jiang, Fig. 1, showing the automatic vehicle control system 20 and [0016]) configured to:
determine driving information corresponding to the driving model based on sensor data obtained from at least one of the dynamics sensors ... (see at least Jiang, [0044] - [0050] disclosing Vehicle motion and Vehicle kinematics; [0058] disclosing vehicle dynamics and kinematics routine 310, using equations 1, 2 and 3 determine a predicted trajectory 315), 
determine whether the at least one module has failed or not based on a comparison of the reference value and a difference between the driving model and the driving information (see at least Jiang, [0057] disclosing a trajectory error determination routine 300; [0068] disclosing that the trajectory error can be dynamically monitored over a time horizon, and states of health can be determined based on the dynamic monitoring; and [0072]-[0075] disclosing the differences and reference values). But Jiang does not explicitly disclose the limitations:
determine a reference value based on the sensor data obtained from at least one of the dynamics sensors which is not broken ... 
determine a failure of at least one of the dynamics sensors by using a plurality of Kalman filters, 
... data obtained from ... dynamic sensors which is not broken ... .
However, Kim discloses the determine a reference value limitation (see at least Kim, [0116] disclosing that the control unit 130 may determine that the sensor provided in the vehicle is in a failure state even when the difference between the position information and the expected position information is small. Accordingly, the control unit 130 may set the reference value to be low; [0117] disclosing that when the position information of the vehicle is not easily determined, for example, when the reception strength of the communication unit 110 is weak and GPS reception is difficult, the position information of the vehicle may have many errors, so that the vehicle may set the reference value to be high. Referring to FIG. 5, the reference value is set to be high before the time of t51 and to be low after the time of t51).
And Diesel further discloses the determine a failure limitation (see at least Diesel, [0094] disclosing that isolation is accomplished by using a bank of parallel
hypothesis test Kalman filters, each tuned for a different failure. There is a separate filter for each satellite failure or group of satellite failures <interpreted as sensors>, for satellite clock failures, for IMU instrument failures, for GPS user clock failures, for altimeter failures, or for the onset of jamming. Each of these filters saves its residuals over long time intervals; [0179] disclosing that when a failure occurs, only one of the test filters will continue to have small, uncorrelated residuals, and correspondingly small test statistics. This is the filter which is tuned for that specific subsystem failure. The failure is assumed to have occurred in the subsystem with the smallest test filter statistics at the maximum averaging times where the corresponding detection threshold is exceeded. Since this filter is insensitive to failures in that subsystem, it is safe to use the position solution from this test filter; and [0186] disclosing that when there is a failure, and it is isolated to a bad subsystem, the failure condition is re-modeled in the other test filters, but not to the no-failure test filter f0. This is done so that these other filters will eventually recover from the failure, even though they are contaminated at the time of detection and isolation, as evidenced by their residuals and test statistics being large).
Diesel still further discloses the data obtained from ... sensors ... not broken limitation (see at least Diesel, [0186]).
Jiang, Kim, and Diesel are analogous art to claim 1 because they are in the same field of automatic vehicle control systems.  Jiang pertains to an automatic vehicle control system and method for evaluating vehicle dynamics operation by determining a desired trajectory for the autonomous vehicle (see Jiang, Abstract).  Kim relates to a vehicle and control method for performing autonomous navigation (see Kim, Abstract). Diesel relates to integrating inertial/GPS navigational systems that achieve improved operational reliability through the use of a plurality of Kalman filters (see at least Diesel, [0003]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic vehicle control system, as discloses in Jiang, to provide the benefit of determining a failure of the dynamics sensors by using a plurality of Kalman filters, and determining a reference value based on the sensor data obtained from the unbroken dynamic sensors, as disclosed by Kim and Diesel.  Doing so would provide the benefit of providing a bank of Kalman filters to reject  errors by obtaining test statistics for each filter (see at least Diesel [0009]).
As per claim 2, the combination of Jiang, Kim and Diesel disclose all of the limitations of claim 1, as discussed above.  Jiang further discloses: 
a display (see at least Jiang, [0028] disclosing an electronic visual display module), 
wherein the controller is configured to output a message to the display when determined that a failure occurs in the at least one module (see at least Jiang [0076] disclosing that the fault can include notifying the operator via the HMI devices <i.e. operator interface device in the HMI system includes an electronic visual display module, [0028]>).
As per claim 3, the combination of Jiang, Kim and Diesel disclose all of the limitations of claim 1, as discussed above.  Jiang further discloses the limitation:
 wherein the controller is configured to determine whether the AVM module has failed based on a comparison between each of a lateral acceleration and a yaw rate of the driving model determined by the AVM module and a lateral acceleration and a yaw rate included in the driving information (see at least Jiang, [0038] disclosing that perception module 150 includes spatial environmental data in the form of inputs from spatial sensors 41, including cameras; and Fig. 2, showing cameras 216, [0051] disclosing that vehicle measurements include vehicle speed, a yaw rate, a lateral acceleration; see Table 1, at Block 406, predicting vehicle states <referencing Eq. 1, [0044], and Eq. 2, [0048]> and predicting vehicle measurements <Eq. 3, [0053]>, at Block 408, disclosing an error between actual measurements and predicted measurements).
As per claim 4, the combination of Jiang, Kim and Diesel disclose all of the limitations of claim 1, as discussed above.  Jiang further discloses the limitation: 
wherein the controller is configured to determine whether the GPS module has failed based on a comparison between each of a longitudinal speed and a yaw angle of a driving model determined by the GPS module and a longitudinal speed and a yaw angle included in the driving information (see at least Jiang, [0041], perception module 150; [0028], an on-board GPS tracking device, a navigation system … and includes HMI controller 142; [0038] data inputs to the perception model 150 include position data from the GPS tracking device, [0051] discloses vehicle measurements include vehicle speed, a yaw rate, a lateral acceleration; [0054] discloses measurements where GPS tracking is available; and Table 1, at Block 406, predicting vehicle states <referencing Eq. 1, [0044], and Eq. 2, [0048]> and predicting vehicle measurements <Eq. 3, [0053]>, at Block 408, disclosing an error between actual measurements and predicted measurements).
As per claim 9, Jiang teaches: the control method comprising (see at least Jiang, [0016] disclosing automatic vehicle control system 20): 
determining a failure of at least one of dynamics sensors ... (see at least Jiang, Fig. 1 and [0041] disclosing in-vehicle sensors 212; [0022] disclosing inertial sensor; [0041] and Fig. 2, wheel speed sensors 212; [0057] disclosing a trajectory error determination routine 300; [0068] disclosing trajectory error can be dynamically monitored over a time horizon, and states of health can be determined based on the dynamic monitoring; and [0072]-[0075] disclosing the differences and reference values),
the dynamics sensors comprising an inertial sensor and a wheel speed sensor (see at least Jiang, Fig. 1 and [0041] disclosing in-vehicle sensors 212; [0022] disclosing inertial sensor; [0041] and Fig. 2, wheel speed sensors 212);
determining, by a driver assistance system comprising at least one module, a driving model of the vehicle, wherein the at least one module comprises at least one of an Around View Monitor (AVM) module or a Global Positioning System (GPS) module; (see at least Jiang, [0038]; [0040] and [0041] disclosing perception module 150 configured to monitor vehicle position, vehicle dynamic states and the spatial environment proximate to the vehicle; [0041] disclosing input to perception module includes spatial environmental data including cameras <Fig. 2, 216 cameras> module includes position; [0028] disclosing an on-board GPS tracking device, a navigation system … and includes HMI controller 142; and [0041] disclosing GPS tracking device 212);
determine driving information corresponding to the driving model based on sensor data obtained from at least one of the dynamics sensors ... (see at least Jiang, [0044] - [0050] disclosing Vehicle motion and Vehicle kinematics; [0058] disclosing vehicle dynamics and kinematics routine 310, using equations 1, 2 and 3 determine a predicted trajectory 315), 
determine whether the at least one module has failed or not based on a comparison of the reference value and a difference between the driving model and the driving information (see at least Jiang, [0057] disclosing a trajectory error determination routine 300; [0068] disclosing that the trajectory error can be dynamically monitored over a time horizon, and states of health can be determined based on the dynamic monitoring; and [0072]-[0075] disclosing the differences and reference values). But Jiang does not explicitly disclose the limitations:
determine a reference value based on the sensor data obtained from at least one of the dynamics sensors which is not broken ... 
determine a failure of at least one of the dynamics sensors by using a plurality of Kalman filters, 
... data obtained from ... dynamic sensors which is not broken ... .
However, Kim discloses the determine a reference value limitation (see at least Kim, [0116] disclosing that the control unit 130 may determine that the sensor provided in the vehicle is in a failure state even when the difference between the position information and the expected position information is small. Accordingly, the control unit 130 may set the reference value to be low; [0117] disclosing that when the position information of the vehicle is not easily determined, for example, when the reception strength of the communication unit 110 is weak and GPS reception is difficult, the position information of the vehicle may have many errors, so that the vehicle may set the reference value to be high. Referring to FIG. 5, the reference value is set to be high before the time of t51 and to be low after the time of t51).
And Diesel further discloses the determine a failure limitation (see at least Diesel, [0094] disclosing that isolation is accomplished by using a bank of parallel
hypothesis test Kalman filters, each tuned for a different failure. There is a separate filter for each satellite failure or group of satellite failures <interpreted as sensors>, for satellite clock failures, for IMU instrument failures, for GPS user clock failures, for altimeter failures, or for the onset of jamming. Each of these filters saves its residuals over long time intervals; [0179] disclosing that when a failure occurs, only one of the test filters will continue to have small, uncorrelated residuals, and correspondingly small test statistics. This is the filter which is tuned for that specific subsystem failure. The failure is assumed to have occurred in the subsystem with the smallest test filter statistics at the maximum averaging times where the corresponding detection threshold is exceeded. Since this filter is insensitive to failures in that subsystem, it is safe to use the position solution from this test filter; and [0186] disclosing that when there is a failure, and it is isolated to a bad subsystem, the failure condition is re-modeled in the other test filters, but not to the no-failure test filter f0. This is done so that these other filters will eventually recover from the failure, even though they are contaminated at the time of detection and isolation, as evidenced by their residuals and test statistics being large).
Diesel still further discloses the data obtained from ... sensors ... not broken limitation (see at least Diesel, [0186]).
Jiang, Kim, and Diesel are analogous art to claim 9 because they are in the same field of automatic vehicle control systems.  Jiang pertains to an automatic vehicle control system and method for evaluating vehicle dynamics operation by determining a desired trajectory for the autonomous vehicle (see Jiang, Abstract).  Kim relates to a vehicle and control method for performing autonomous navigation (see Kim, Abstract). Diesel relates to integrating inertial/GPS navigational systems that achieve improved operational reliability through the use of a plurality of Kalman filters (see at least Diesel, [0003]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic vehicle control system, as discloses in Jiang, to provide the benefit of determining a failure of the dynamics sensors by using a plurality of Kalman filters, and determining a reference value based on the sensor data obtained from the unbroken dynamic sensors, as disclosed by Kim and Diesel.  Doing so would provide the benefit of providing a bank of Kalman filters to reject  errors by obtaining test statistics for each filter (see at least Diesel [0009]).
As per claim 10, the combination of Jiang, Kim and Diesel disclose all of the limitations of claim 9, as discussed above.  Jiang further teaches: outputting a message to a display when determined that a failure occurs in the at least one module (see at least Jiang, [0028] disclosing an electronic visual display module; and [0076] disclosing that the fault can include notifying the operator via the HMI devices <i.e. operator interface device in the HMI system includes an electronic visual display module, [0028]>).
As per claim 11, the combination of Jiang, Kim and Diesel disclose all of the limitations of claim 9, as discussed above.  Jiang further teaches the limitation: 
wherein the determining whether at least one module has failed comprises determining whether the AVM module has failed based on a comparison between each of a lateral acceleration and a yaw rate of the driving model determined by the AVM module and a lateral acceleration and a yaw rate included in the driving information (see at least Jiang, [0051] disclosing that vehicle measurements include vehicle speed, a yaw rate, a lateral acceleration; see Table 1, at Block 406, predicting vehicle states <referencing Eq. 1, [0044], and Eq. 2, [0048]> and predicting vehicle measurements <Eq. 3, [0053]>, at Block 408, disclosing an error between actual measurements and predicted measurements).
As per claim 12, the combination of Jiang, Kim and Diesel disclose all of the limitations of claim 9, as discussed above.  Jiang further teaches the limitation: 
wherein the determining of whether at least one module has failed comprises determining whether the GPS module has failed based on a comparison between each of a longitudinal speed and a yaw angle of the driving model determined by the GPS module and a longitudinal speed and a yaw angle included in the driving information (see at least Jiang, [0051], discloses vehicle measurements include vehicle speed, a yaw rate, a lateral acceleration; [0054] discloses measurements where GPS tracking is available; and Table 1, at Block 406, predicting vehicle states <referencing Eq. 1, [0044] and Eq. 2, [0048]> and predicting vehicle measurements <Eq. 3, [0053]>, at Block 408, disclosing an error between actual measurements and predicted measurements).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Kim, Diesel as applied to claims 1 and 9 above, and further in view of U.S. Patent Publication Number 2018/0316555 to Salgueiro, et al. (hereafter Salgueiro).
As per claim 6, Jiang teaches all of the limitations of claim 1, as discussed above.  Kim further teaches the limitation:
the controller is configured to determine the reference value based on the sensor data obtained from at least one of the dynamics sensors ... (see at least Kim, [0116] disclosing that the control unit 130 may determine that the sensor provided in the vehicle is in a failure state even when the difference between the position information and the expected position information is small. Accordingly, the control unit 130 may set the reference value to be low; [0117] disclosing that when the position information of the vehicle is not easily determined, for example, when the reception strength of the communication unit 110 is weak and GPS reception is difficult, the position information of the vehicle may have many errors, so that the vehicle may set the reference value to be high. Referring to FIG. 5, the reference value is set to be high before the time of t51 and to be low after the time of t51).  
Diesel further discloses the limitation: ... sensors which is not broken ... (see at least Diesel, [0186]).  But neither Jiang, Kim, nor Diesel explicitly disclose doing so by using machine learning model trained by the sensor data.
However, Salgueiro discloses this limitation (see at least Salguerio, [0058] disclosing that a machine learning analysis of the sensor data can be used to learn the “fingerprints” of an upcoming sensor failure and then provide a proactive notification for sensor replacement. Discovering changing radio interference or propagation characteristics on wireless networks is another example of a predictive maintenance capability of this system. For some use cases, like manufacturing, transportation, healthcare, and utilities, predictive maintenance of sensors is critical; and [0069]-[0077]).
Jiang, Kim, Diesel and Salguerio are analogous art to claim 6 because they are in the same field of automatic vehicle control systems utilizing sensors.  Jiang pertains to an automatic vehicle control system and method for evaluating vehicle dynamics operation by determining a desired trajectory for the autonomous vehicle (see Jiang, Abstract).  Kim relates to a vehicle and control method for performing autonomous navigation (see Kim, Abstract). Diesel relates to integrating inertial/GPS navigational systems that achieve improved operational reliability through the use of a plurality of Kalman filters (see at least Diesel, [0003].  Salgueiro relates to computer networks and cognitive profiling and sharing of sensor data (see at least Salguerio, [0003]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic vehicle control system, as discloses in Jiang, Kim and Diesel, to provide the benefit of determining a reference value based on the sensor data obtained from the unbroken dynamic sensors by using a machine learning model trained by the sensor data, as disclosed by Salguerio.  Doing so would provide the benefit of identifying impending failures or calibration concerns in sensors (see at least Salguerio [0078]).
As per claim 13, the combination of Jiang, Kim and Diesel discloses all of the limitations of claim 9, as discussed above.  Jiang further discloses the limitation: the controller is configured to determine the reference value based on the sensor data obtained from at least one of the dynamics sensors ... (see at least Kim, [0116] disclosing that the control unit 130 may determine that the sensor provided in the vehicle is in a failure state even when the difference between the position information and the expected position information is small. Accordingly, the control unit 130 may set the reference value to be low; [0117] disclosing that when the position information of the vehicle is not easily determined, for example, when the reception strength of the communication unit 110 is weak and GPS reception is difficult, the position information of the vehicle may have many errors, so that the vehicle may set the reference value to be high. Referring to FIG. 5, the reference value is set to be high before the time of t51 and to be low after the time of t51).  
Diesel further discloses the limitation: ... sensors which is not broken ... (see at least Diesel, [0186]). But neither Jiang, Kim, nor Diesel explicitly disclose doing so by using machine learning model trained by the sensor data.
However, Salgueiro discloses this limitation (see at least Salguerio, [0058] disclosing that a machine learning analysis of the sensor data can be used to learn the “fingerprints” of an upcoming sensor failure and then provide a proactive notification for sensor replacement. Discovering changing radio interference or propagation characteristics on wireless networks is another example of a predictive maintenance capability of this system. For some use cases, like manufacturing, transportation, healthcare, and utilities, predictive maintenance of sensors is critical; and [0069]-[0077]).
Jiang, Kim, Diesel and Salguerio are analogous art to claim 13 because they are in the same field of automatic vehicle control systems utilizing sensors.  Jiang pertains to an automatic vehicle control system and method for evaluating vehicle dynamics operation by determining a desired trajectory for the autonomous vehicle (see Jiang, Abstract).  Kim relates to a vehicle and control method for performing autonomous navigation (see Kim, Abstract). Diesel relates to integrating inertial/GPS navigational systems that achieve improved operational reliability through the use of a plurality of Kalman filters (see at least Diesel, [0003].  Salgueiro relates to computer networks and cognitive profiling and sharing of sensor data (see at least Salguerio, [0003]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic vehicle control system, as discloses in Jiang, Kim and Diesel, to provide the benefit of determining a reference value based on the sensor data obtained from the unbroken dynamic sensors by using a machine learning model trained by the sensor data, as disclosed by Salguerio.  Doing so would provide the benefit of identifying impending failures or calibration concerns in sensors (see at least Salguerio [0078]).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Kim, Diesel as applied to claims 1 and 9 above, and further in view of U.S. Patent Publication Number 2010/0198442 to Appelman et. al. (hereafter Appelman).
As per claims 8, the combination of Jiang, Kim and Diesel discloses all of the limitations of claim 1, as discussed above.  Jiang further discloses the limitation: 
wherein the controller is configured to drive the vehicle … (see at least Jiang,  [0043] disclosing driving the vehicle via commands 240 in the form of a steering angle command, a vehicle braking command and a vehicle acceleration command 246).  But, neither Jiang, Kim, nor Diesel explicitly disclose the limitation: excluding the driving model generated by the at least one module when determined that a failure has occurred in the at least one module.
However, Appleman teaches this limitation (see at least Appleman, [0062] disclosing that no action is taken whereby the sensed position is omitted from further analysis, see also [0063]-[0064]).
Jiang, Kim, Diesel and Appelman are analogous art to claim 8 because they are in the same field of automatic vehicle control systems.  Jiang pertains to an automatic vehicle control system and method for evaluating vehicle dynamics operation by determining a desired trajectory for the autonomous vehicle (see Jiang Abstract).  Kim relates to a vehicle and control method for performing autonomous navigation (see Kim, Abstract). Diesel relates to integrating inertial/GPS navigational systems that achieve improved operational reliability through the use of a plurality of Kalman filters (see at least Diesel, [0003]).  Appelman pertains to unmanned vehicle automatic guidance including a control unit which determines optimal control values so that a running state of the unmanned vehicle after a preterminal period of time is predicted by changing control values in accordance with state variables such as position and heading angle information (see Appelman, [0004]).
Therefore, it would have been prima facie obvious to someone of ordinary sill in the art before the effective filing date of the claimed invention to have modified the automatic vehicle control system, as disclosed in Jiang, Kim and Diesel, to provide the benefit of a step in a control system that excludes a driving model generated by a module when it was determined that the module had failed, as disclosed by Appelman.  Doing so would provide the benefit of a simpler method and system for guiding a vehicle (see at least Appelman, [0007]).
As per claim 15, Jiang discloses all of the limitations of claim 9, as discussed above.  Jiang also discloses the claim 15 limitation: further comprising driving the vehicle (see at least Jiang, [0043] disclosing driving the vehicle via commands 240 in the form of a steering angle command, a vehicle braking command and a vehicle acceleration command 246).  But, neither Jiang, Kim, nor Diesel explicitly disclose the limitation: excluding the driving model generated by the at least one module when determined that a failure has occurred in the at least one module.
However, Appleman teaches this limitation (see at least Appleman, [0062] disclosing that no action is taken whereby the sensed position is omitted from further analysis, see also [0063]-[0064]).
Jiang, Kim, Diesel and Appelman are analogous art to claim 15 because they are in the same field of automatic vehicle control systems.  Jiang pertains to an automatic vehicle control system and method for evaluating vehicle dynamics operation by determining a desired trajectory for the autonomous vehicle (see Jiang Abstract). Kim relates to a vehicle and control method for performing autonomous navigation (see Kim, Abstract). Diesel relates to integrating inertial/GPS navigational systems that achieve improved operational reliability through the use of a plurality of Kalman filters (see at least Diesel, [0003]). Appelman pertains to unmanned vehicle automatic guidance including a control unit which determines optimal control values so that a running state of the unmanned vehicle after a preterminal period of time is predicted by changing control values in accordance with state variables such as position and heading angle information (see Appelman, [0004]).
Therefore, it would have been prima facie obvious to someone of ordinary sill in the art before the effective filing date of the claimed invention to have modified the automatic vehicle control system, as disclosed in Jiang, Kim and Diesel, to provide the benefit of a step in a control system that excludes a driving model generated by a module when it was determined that the module had failed, as disclosed by Appelman.  Doing so would provide the benefit of a simpler method and system for guiding a vehicle (see at least Appelman, [0007]).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Kim, Diesel as applied to claims 1 and 9 above, and further in view of U.S. Patent Publication Number 2009/0048779 to Zeng et al. (hereafter Zeng).
As per claim 16, the combination of Jiang, Kim and Diesel disclose all of the limitations of claim 1, as discussed above.  Jiang further discloses the limitation:
wherein the wheel speed sensor comprises front right wheel sensor, front left wheel sensor, rear right wheel sensor and rear left wheel sensor ... (see at least Jiang, [0021] disclosing that wheel speed sensors monitor individual wheel speeds; and [0022] disclosing further that the longitudinal speed may be determined based upon signal inputs from wheel speed sensors arranged to monitor each of the front wheels and rear wheels), and
determining the failure of at least one of the dynamics sensors (see at least Jiang, 0057] disclosing  a trajectory error determination routine 300; [0068] disclosing that the trajectory error can be dynamically monitored over a time horizon, and states of health can be determined based on the dynamic monitoring; and [0072]-[0075] disclosing the differences and reference values).
Diesel further discloses the limitation: 
wherein respective Kalman filter is configured to use the sensor data obtained from the dynamics sensors excluding the respective dynamics sensor as an input, and output a plurality of variables regarding the sensor data, wherein the controller is configured to determine the failure of at least one of the dynamics sensors based on outputs of the plurality of Kalman filters. (see at least Diesel, [0094] disclosing that isolation is accomplished by using a bank of parallel hypothesis test Kalman filters, each tuned for a different failure. There is a separate filter for each satellite failure or group of satellite failures <interpreted as sensors>, for satellite clock failures, for IMU instrument failures, for GPS user clock failures, for altimeter failures, or for the onset of jamming. Each of these filters saves its residuals over long time intervals; [0179] disclosing that when a failure occurs, only one of the test filters will continue to have small, uncorrelated residuals, and correspondingly small test statistics. This is the filter which is tuned for that specific subsystem failure. The failure is assumed to have occurred in the subsystem with the smallest test filter statistics at the maximum averaging times where the corresponding detection threshold is exceeded. Since this filter is insensitive to failures in that subsystem, it is safe to use the position solution from this test filter; and [0186] disclosing that when there is a failure, and it is isolated to a bad subsystem, the failure condition is re-modeled in the other test filters, but not to the no-failure test filter f0. This is done so that these other filters will eventually recover from the failure, even though they are contaminated at the time of detection and isolation, as evidenced by their residuals and test statistics being large).
But, neither Jiang, Kim nor Diesel explicitly disclose the limitations:
and the plurality of Kalman filters are respective to each of the dynamics sensors ... .
However, Zeng discloses this limitation (see at least Zeng, [0024] disclosing that a wheel sensor signal 84 received by the navigation system 50 is indicative of whether an aircraft (not shown) incorporating the navigation system 50 is on the ground. The wheel sensor signal 84, in the illustrated embodiment, is provided to Kalman filter 74).
Jiang, Kim, Diesel, and Zeng are analogous art to claim 16 because they are in the same field of automatic vehicle control systems utilizing sensors.  Jiang pertains to an automatic vehicle control system and method for evaluating vehicle dynamics operation by determining a desired trajectory for the autonomous vehicle (see Jiang, Abstract).  Kim relates to a vehicle and control method for performing autonomous navigation (see Kim, Abstract). Diesel relates to integrating inertial/GPS navigational systems that achieve improved operational reliability through the use of a plurality of Kalman filters (see at least Diesel, [0003].  Zeng relates to a navigation system and method for gyrocompass alignment in a mobile object which includes a processing device with a Kalman filter that receives data sets provided by the inertial measuring device and the positioning device, and dynamically calibrates the data (see at least Zeng, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic vehicle control system, as discloses in Jiang, Kim and Diesel, to provide the benefit of respective Kalman filters that use sensor data obtained from dynamic sensors such as wheel speed sensors, as disclosed by Zeng.  Doing so would provide the benefit of accounting for nonlinear effects, bias and errors (see at least Zeng, [0005], [0006]).  
As per claim 17, the combination of Jiang, Kim and Diesel disclose all of the limitations of claim 9, as discussed above.  Jiang further discloses the limitation:
wherein the wheel speed sensor comprises front right wheel sensor, front left wheel sensor, rear right wheel sensor and rear left wheel sensor ... (see at least Jiang, [0021] disclosing that wheel speed sensors monitor individual wheel speeds; and [0022] disclosing further that the longitudinal speed may be determined based upon signal inputs from wheel speed sensors arranged to monitor each of the front wheels and rear wheels), and
determining the failure of at least one of the dynamics sensors (see at least Jiang, 0057] disclosing  a trajectory error determination routine 300; [0068] disclosing that the trajectory error can be dynamically monitored over a time horizon, and states of health can be determined based on the dynamic monitoring; and [0072]-[0075] disclosing the differences and reference values).
Diesel further discloses the limitation: 
wherein respective Kalman filter is configured to use the sensor data obtained from the dynamics sensors excluding the respective dynamics sensor as an input, and output a plurality of variables regarding the sensor data, wherein the controller is configured to determine the failure of at least one of the dynamics sensors based on outputs of the plurality of Kalman filters. (see at least Diesel, [0094] disclosing that isolation is accomplished by using a bank of parallel hypothesis test Kalman filters, each tuned for a different failure. There is a separate filter for each satellite failure or group of satellite failures <interpreted as sensors>, for satellite clock failures, for IMU instrument failures, for GPS user clock failures, for altimeter failures, or for the onset of jamming. Each of these filters saves its residuals over long time intervals; [0179] disclosing that when a failure occurs, only one of the test filters will continue to have small, uncorrelated residuals, and correspondingly small test statistics. This is the filter which is tuned for that specific subsystem failure. The failure is assumed to have occurred in the subsystem with the smallest test filter statistics at the maximum averaging times where the corresponding detection threshold is exceeded. Since this filter is insensitive to failures in that subsystem, it is safe to use the position solution from this test filter; and [0186] disclosing that when there is a failure, and it is isolated to a bad subsystem, the failure condition is re-modeled in the other test filters, but not to the no-failure test filter f0. This is done so that these other filters will eventually recover from the failure, even though they are contaminated at the time of detection and isolation, as evidenced by their residuals and test statistics being large).
But, neither Jiang, Kim nor Diesel explicitly disclose the limitations:
and the plurality of Kalman filters are respective to each of the dynamics sensors ... .
However, Zeng discloses this limitation (see at least Zeng, [0024] disclosing that a wheel sensor signal 84 received by the navigation system 50 is indicative of whether an aircraft (not shown) incorporating the navigation system 50 is on the ground. The wheel sensor signal 84, in the illustrated embodiment, is provided to Kalman filter 74).
Jiang, Kim, Diesel, and Zeng are analogous art to claim 17 because they are in the same field of automatic vehicle control systems utilizing sensors.  Jiang pertains to an automatic vehicle control system and method for evaluating vehicle dynamics operation by determining a desired trajectory for the autonomous vehicle (see Jiang, Abstract).  Kim relates to a vehicle and control method for performing autonomous navigation (see Kim, Abstract). Diesel relates to integrating inertial/GPS navigational systems that achieve improved operational reliability through the use of a plurality of Kalman filters (see at least Diesel, [0003].  Zeng relates to a navigation system and method for gyrocompass alignment in a mobile object which includes a processing device with a Kalman filter that receives data sets provided by the inertial measuring device and the positioning device, and dynamically calibrates the data (see at least Zeng, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic vehicle control system, as discloses in Jiang, Kim and Diesel, to provide the benefit of respective Kalman filters that use sensor data obtained from dynamic sensors such as wheel speed sensors, as disclosed by Zeng.  Doing so would provide the benefit of accounting for nonlinear effects, bias and errors (see at least Zeng, [0005], [0006]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following list of U.S. Patent Publication Numbers are considered pertinent: 2010/0019963 (relevant for disclosing GPS modules and sensors, see at least paragraph 0120).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666    
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666